It is ordered and adjudged by this court, that the judgment of the court of appeals be, and the same hereby is, reversed, this court being of the opinion that the court of appeals erred in sustaining the motion of defendant in error to dismiss the appeal. (Wagner v. Armstrong, 93 Ohio St., 443.)
It is ordered that this cause be remanded to the court of appeals with direction to overrule said motion to dismiss the appeal and for further proceedings according to law.

Judgment reversed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.